Shackleford, C. J.
M. W. Maples was indicted and tried for murder and convicted of manslaughter.
Several errors are assigned, but the one most strenuously urged before us is based upon the overruling of the motion for a new trial. It is contended that the evidence adduced is not sufficient to support the verdict found. We are of the opinion that this contention has not been sustained. No useful purpose would be served by setting forth or discussing the evidence. We have carefully read all the evidence and are impelled to the conclusion that it is amply sufficient. The other assignments are so lightly insisted upon that we might well treat them as having *88been waived by a failure to argue them. It is sufficient to say that no error has been made to appear to us, therefore the judgment must be affirmed.
Taylor, Hocker and Whitfield, J. J., concur.
Cockrell, J., absent by reason of illness in his family.